Citation Nr: 1212156	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  10-31 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to December 2000.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Nashville, Tennessee.

As support for his claim, the Veteran testified at a videoconference hearing in September 2011 before the undersigned Veterans Law Judge of the Board.  The Veteran submitted additional evidence during the hearing and waived his right to have the RO initially consider it, including an unofficial transcript and other evidence suggesting he could not complete a VA vocational rehabilitation program, so had to drop out.  38 C.F.R. §§ 20.800, 20.1304 (2011).  Also, following the hearing, the Board held the record open an additional 30 days so he could obtain and submit even more supporting evidence, including more recent VA outpatient treatment records and a statement from one of his doctors concerning his unemployability, which he subsequently submitted in October 2011 and again waived his right to have the RO initially consider this additional evidence.  Id.

Also, at the very outset of the hearing, the Veteran's representative indicated they believed the Veteran not only is entitled to a TDIU but also a schedular rating higher than 70 percent for his HIV-related illness with dysthymic disorder that renders him unemployable because it is totally disabling.  However, they also indicated they would be filing a separate claim for this additional compensation, apart from this appeal.



FINDINGS OF FACT

1.  The Veteran has two service-connected disabilities - namely, HIV-related illness with dysthymic disorder, rated as 70-percent disabling, and residuals of a fracture of the fourth metatarsalgia on his left foot, rated as 10-percent disabling, for a combined 70-percent rating.

2.  These two disabilities, but primarily the HIV-related illness with dysthymic disorder, are so severe as to preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.34l, 4.15, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error) and Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that VCAA notice errors, even if they occur, are not presumptively prejudicial, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only showing there is a VCAA notice or assistance error but, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  There simply is no such possibility in this particular instance.

II.  Entitlement to a TDIU

A TDIU requires impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  Whereas, if there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  But disabilities resulting from common etiology will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).

Here, the Veteran alleges he is unable to work on account of the severity of his 
service-connected disabilities (specifically, because of his HIV-related illness with dysthymic disorder and a left foot disability) and, therefore, is entitled to a TDIU.  His HIV-related illness with dysthymic disorder is rated as 70 percent disabling, whereas his left foot disability is rated as 10-percent disabling.  These ratings combine to 70 percent.  38 C.F.R. § 4.25.  Therefore, he satisfies the threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for consideration of his entitlement to a TDIU - that is, without having to resort to the special 
extra-schedular provisions of 38 C.F.R. § 4.16(b).

So resolution of this appeal instead turns on whether these two service-connected disabilities, in combination, preclude him from obtaining and maintaining substantially gainful employment.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but as mentioned not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See, too, Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

Turning now to the facts of this particular case at hand, records show the Veteran has not engaged in substantially gainful employment since separating from service in December 2000, so for approaching 12 years, and it is apparent he has been unable to work in this capacity because of service-connected disability, in particular, his HIV-related illness and consequent dysthymic disorder.

Other relevant evidence in the file for consideration includes his Social Security Administration (SSA) records, VA outpatient treatment records, private treatment records, and several VA compensation examination reports related to his left foot disability and HIV-related illness with dysthymic disorder.  This evidence, especially in the aggregate, shows these service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

The records from the SSA indicate he was found to be disabled as of January 4, 2004 due to affective mood disorder with a secondary diagnosis of HIV.  His SSA Fatigue Questionnaire dated in March 2004 shows complaints of chronic fatigue in connection with his HIV-related illness.  He indicated that he had to nap for about two hours each day, and that he took medications to help him sleep better.  He added that, when performing chores or other work, he would "start out doing well" but "then get tired really fast and have to rest."  He also indicated that he still lived with his parents and that his mother cooked his meals and helped him shop for groceries, while his sister helped him shop for clothes.  However, he acknowledged being capable of preparing meals on his own.  These records do not make any specific mention of his left foot disability, except for his more general assertion that his current disabilities continue to prevent him from working.

Additionally, there are private treatment records concerning his evaluation and treatment for his HIV and related illnesses from July 2001 to December 2004.  These records, along with his VA treatment records from July 2002 to September 2011, note his ongoing treatment for his HIV-related illnesses, including dysthymic disorder, and his treatment for his left foot disability as well.

In the report of an October 2007 VA mental health compensation examination, the examiner determined the Veteran had impairments in both social and vocational areas.  The examiner also found mild to moderate impairments from an occupation and social standpoint, but did not render a specific opinion as to unemployability.


Thereafter, a November 2008 VA examination concerning his left foot disability noted his then current status as unemployed.  Additionally, the VA examiner stated there were mild to moderate effects on the Veteran's daily activities as a result of his left foot disability.  The only daily effect that warranted a determination of "severe" was pertaining to exercise.  However, this examiner also did not specifically render an opinion as to whether the Veteran was unemployable as a result of his service connected disabilities.  The Veteran also had another VA examination in July 2009, again for his left foot disability, but this examiner merely addressed the question of etiology of the disorder and did not render any opinion as to the unemployability of the Veteran.  So the reports of these examinations are neither for nor against the claim on this determinative issue.

The Veteran had a July 2009 examination for an opinion concerning whether he is unemployable due to his two service-connected disabilities.  The examiner noted the Veteran was still unemployed due to his HIV and related psychiatric disorder.  However, that examiner determined that, based on the Veteran's lab work and physical examination, he could seek sedentary employment - albeit that would require restrictions concerning standing and walking as it pertains to the left foot disability.  The examiner also stated the Veteran's lab work indicated he did not have opportunistic infections as a result of his HIV, but that he does suffer from dysthymic disorder, for which he was then currently being treated.  No additional opinion as to unemployability was given.

In August 2009, so the following month, the Veteran had a VA mental status examination.  The examiner considered the Veteran's left foot disability and his then current treatment for his psychiatric disorder due to his HIV.  The examiner determined the Veteran's psychiatric disorder caused chronic depression that in turn would affect any kind of job performance.  This examiner also determined the Veteran had no recreational or social activities, so no outlets, and concluded he has total occupational and social impairment.  This examiner also clarified that the Veteran had no job skills because of chronic emotional difficulties and pain that his HIV had caused him.  Therefore, concluded this examiner, the Veteran was 

totally disabled due to his chronic mental illness and chronic physical problems (referring to the underlying HIV), which could not be resolved even with intense mental health care.

The Veteran since has submitted other evidence supportive of his claim, including during and since his September 2011 videoconference hearing before the Board.  This other evidence includes a letter from his VA psychiatrist, Dr. E.M., stating that, in his opinion, the Veteran's prognosis is poor with regard to improving his long-term functioning occupationally due to the fact his moods are often aggravated because of chronic pain and other physical illnesses related to his HIV.  Dr. E.M. explained that the Veteran is unemployable in any setting and is not expected to return to any gainful employment as a result of his mood disorder.

The Veteran also submitted evidence during his September 2011 videoconference hearing, including unofficial transcripts, showing he was unable to get re-trained in a VA vocational rehabilitation program, so he dropped out.  He testified, as well, that he is taking several medications to treat his HIV-related illnesses, including to try and help lessen or alleviate his associated psychiatric symptoms, referring to his chronic mood disturbance, etc.  He also said he has difficulty remembering things, problems maintaining an appropriate level of personal hygiene, and no social interactions whatsoever.  Additionally, he stated he tried to return to school after separating from the military but felt paranoid and overwhelmed on account of his illness.

Those in the know have confirmed the Veteran's service-connected disabilities, but especially his HIV-related illness and associated dysthymic disorder, virtually eliminate any possibility of him reentering the workforce and obtaining a job that could be considered substantially gainful versus just what amounts to marginal, especially considering that most of the doctors who commented were in agreement that he could only possibly work, if at all, in a very structured or sheltered environment, so only with the type of special consideration or accommodation contemplated by 38 C.F.R. § 4.18.  And that of job, as mentioned, is not substantially gainful employment.

So a TDIU is warranted when all reasonable doubt regarding the determinative issue of employability is resolved in his favor.  38 C.F.R. § 4.3.


ORDER

The claim for a TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


